Jenkins, P. J.
This case is a contest as to whether or not certain materials tarnished by the plaintiff to the defendants were included in a contract Á purchase and sale, or whether they were furnished as extras. While the evidence is conflicting, it does not fail to authorize the finding for the defendant as made by the jury. Even though the evidence admitted over objection may have been, as contended, irrelevant, it was necessarily harmless, and therefore its admission would not authorize setting the verdict aside. The reference by the trial judge to the contentions as “set up” by the defendant could not, when taken in the connection in which the words were used, he construed as an expression of the court’s opinion as to what had or had not been proved.

Judgment affirmed.


Stephens and Smith, JJ,, concur.

Complaint; from Haralson superior court—Judge Irwin. April 5, 1919.
J. S: Edwards, Taylor Smith, for plaintiff.
M. BuMard, Griffith & Matthews, for defendants.